Name: 2008/452/EC: Commission Decision of 6 June 2008 amending Decision 2007/27/EC adopting certain transitional measures concerning deliveries of raw milk to processing establishments and the processing of this milk in Romania with regard to the requirements of Regulation (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (notified under document number C(2008) 2404) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  European construction;  distributive trades;  health;  agri-foodstuffs;  Europe;  processed agricultural produce
 Date Published: 2008-06-18

 18.6.2008 EN Official Journal of the European Union L 158/58 COMMISSION DECISION of 6 June 2008 amending Decision 2007/27/EC adopting certain transitional measures concerning deliveries of raw milk to processing establishments and the processing of this milk in Romania with regard to the requirements of Regulation (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (notified under document number C(2008) 2404) (Text with EEA relevance) (2008/452/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Whereas: (1) Commission Decision 2007/27/EC (1) sets out lists of milk processing establishments in Romania that comply with the structural requirements laid down in Regulation (EC) No 852/2004 of the European Parliament and of the Council (2) (compliant establishments) and are authorized to receive and process raw milk which is not in compliance with Regulation (EC) No 853/2004 of the European Parliament and of the Council (3) (non-compliant milk). (2) Chapter I of the Annex to Decision 2007/27/EC lists compliant establishments authorised to receive and process without separation compliant and non-compliant milk while Chapter II of that Annex lists compliant establishments authorised to receive and process separately compliant and non-compliant milk. (3) Five establishments listed in Chapter I of the Annex to Decision 2007/27/EC have chosen to process only compliant milk. One establishment has ceased its activities. Those establishments should therefore be deleted from the list in Chapter I of that Annex. (4) Furthermore, three other establishments have completed their upgrading plan and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. Those establishments process compliant and non-compliant milk without separation and should be added to the list in Chapter I of the Annex to Decision 2007/27/EC. (5) Chapter I of the Annex to Decision 2007/27/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Chapter I of the Annex to Decision 2007/27/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 8, 13.1.2007, p. 45. Decision as amended by Decision 2007/557/EC (OJ L 212, 14.8.2007, p. 15). (2) OJ L 139, 30.4.2004, p. 1, as corrected by OJ L 226, 25.6.2004, p. 3. (3) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 1243/2007 (OJ L 281, 25.10.2007, p. 8). ANNEX Chapter I of the Annex to Decision 2007/27/EC is amended as follows: (1) The following establishments are deleted: 4 L 52 SC Trinitrom SRL Gepiu, judeÃ ul Bihor, 417149 7 L 5 SC Ancal SRL SauceniÃ a, judeÃ ul BotoÃani, 717468 8 L 77 SC Milk Way Company SRL Prigor, judeÃ ul CaraÃ-Severin, 327305 9 L 74 SC Cremont SRL AghireÃu, judeÃ ul Cluj, 407005 10 L 42 SC Lacto Panait SRL Crucea, judeÃ ul ConstanÃ a, 907305 29 L 37 SC Magnolia Comlact SRL Ã apu, judeÃ ul Sibiu, 556123 (2) The following establishments are added: 32 L 95 S.C. Marion Invest SRL CrÃ ¢nguri, Jud. DamboviÃ a, 137170 33 L 21 S.C. I.L. MureÃ S.A. TÃ ¢rgu MureÃ, Jud. MureÃ, 540390 34 L 96 S.C. Prod A.B.C. Company SRL GrumÃ zeÃti, Jud. NeamÃ , 617235